Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budd in US20170190965.

Regarding Claim 1:  Budd teaches the creation of particles comprising a composite core, a coating, and quantum dots (See Paragraph 3).  The quantum dots are infiltrated into the pore structure of the core particle and are retained by the application of said coating.  These quantum dots are thus attached to interior surfaces of the particle as they are infiltrated within said pores (See Paragraph 6-8).  Budd teaches that the particles are in the size range from 10 to 100 microns, which is within the claimed range.  Budd is silent in terms of the size of the quantum dots; however, they must inherently be a nanophosphor, as they are infiltrated into the pores which have a nanometric size of less than 250 nm.  Furthermore, quantum dots are generally considered to be materials having a nanometric size within the art.  
Regarding Claim 2:  Budd teaches that the particles may be silica (SiO2; See Paragraph 32).

Regarding Claim 3:  Budd teaches that the particles may be spherical or of an irregular shape (See Table 1).  Budd also shows a depiction of the particle in claim 9, which is considered a crushed shape as it is a faceted particle.  

Regarding Claim 4:  Budd teaches that the inorganic particles have pores and the quantum dot nanophosphors are infiltrated into the pores and attached to surfaces therein (See Paragraph 5-7).

Regarding Claim 5:  Budd teaches that the inorganic particle may be an agglomerate or secondary particle (See Paragraph 34).  

Regarding Claim 7:  The nanophosphor of Budd is a quantum dot of compositions selected from ZnS, ZnSe, CdS, CdSe, PbS, InP, InAs, GaAs, GaP (See Paragraph 32).

Regarding Claim 8:  The particles are coated with an inorganic layer to maintain the attached nanophosphor (See Paragraph 7). 

Regarding Claim 13:  .
Claim(s) 1-3 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadomi in JP2016050265 (wherein US20170217830 is cited herein as an English language equivalent).

Regarding Claim 1 and 6:  Kadomi teaches the creation of a glass powder having nanophosphors attached to its surfaces (See Figure 3 and Paragraph 11).  The nanophosphor has a size from 1.5-12 nm and the glass powder has a size from 1-50 microns (See Paragraph 25 and 38).

Regarding Claim 2:  Kadomi teaches that the glass may include oxide components such as SiO2 and Al2O3 (See Paragraph 31-37).

Regarding Claim 3:  The particles have a spherical shape as is depicted in Figure 3.

Regarding Claim 7:  The nanophosphors of Kadomi are quantum dots of composition CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, InP, amongst others.  The size of the composition is from 1.5 to 12 nm, which renders the material a quantum dot as claimed (See Paragraph 24-25).

Regarding Claim 8:  The particles of nanophosphor have a coating layer of organic material on their surface (See Figure 3 and Paragraph 25).   

Regarding Claim 9:  The particles having a glass core are fired under a temperature wherein the protective film on the particles is maintained and sintering is performed.  The as-created article is a wavelength conversion member formed from the nanophosphor attached inorganic particles dispersed in a glass matrix.

Regarding Claim 10:  The softening temperature (deformation temperature) may be 290C (See Example 1)

Regarding Claim 11:  Kadomi teaches the creation sintered bodies made of nanophosphor attached inorganic particles, wherein the inorganic particles are glass particles.  The material of Kadomi meets both of the claimed components and thus meets the scope of the claim. 

Regarding Claim 12:  Kadomi teaches that the glass is a Tin-Phosphate glass (See Paragraph 32).

Regarding Claim 13-14:  Kadomi teaches that material is prepared by first providing a dispersion of nanophosphor material.  The dispersion medium may then be dried in order to prepare glass powders coated with nanophoshors (See Example 1).  The nanophosphor material created is considered both a glass powder and a nanophosphor-attached inorganic particle as claimed.  As this is the case, the material to be sintered is considered a mixture of the two products as it can be classified as both 

Regarding Claim 15:  The glass powder has a particle size of 4 microns (See Paragraph 45)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd in US20170190965.

Budd teaches the creation of particles comprising a composite core, a coating, and quantum dots (See Paragraph 3).  The quantum dots are infiltrated into the pore structure of the core particle and are retained by the application of said coating.  These quantum dots are thus attached to interior surfaces of the particle as they are infiltrated within said pores (See Paragraph 6-8).  Budd teaches that the particles are in the size range from 10 to 100 microns, which is within the claimed range.  Budd is silent in terms of the size of the quantum dots; however, they must inherently be a nanophosphor, as they are infiltrated into the pores which have a nanometric size of less than 250 nm.  Furthermore, quantum dots are generally considered to be materials having a nanometric size within the art.  Budd is silent in terms of the size of the quantum dots; however, they must inherently be a nanophosphor, as they are infiltrated into the pores which have a nanometric size of less than 100 nm (See Paragraph 37).  As this is the case, the size of the nanophosphor must necessarily be of smaller diameter than the pore size.  On this basis, Budd teaches an overlapping range of particle size.  Overlapping ranges have been held to present a prima facie case of obviousness over 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734